

116 HR 2633 IH: Study of Office of Rural Affairs, within the Small Business Administration
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2633IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Cox of California (for himself, Ms. Finkenauer, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to submit a report on the Office
			 of Rural Affairs.
	
 1.Short titleThis Act may be cited as the Study of Office of Rural Affairs, within the Small Business Administration. 2.Report on the Office of Rural AffairsNot later than 6 months after the date of the enactment of this Act, the Administrator of the Small Business Administration shall submit to Congress a report analyzing the cost and potential benefits of creating a successor office to the Office of Rural Affairs, in accordance with the requirements under section 26 of the Small Business Act (15 U.S.C. 653). Such report shall include—
 (1)the dates on which the prior Office of Rural Affairs was created and dismantled; (2)the rationale justifying the decision to dismantle the Office;
 (3)a list of the year’s funds that were appropriated to the Office; and (4)the cost and potential benefits to establishing an Associate Administrator for a successor office to the Office of Rural Affairs.
			